DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


2.		Claims 1 - 20 are rejected on the ground of nonstatutory double patenting over claims 1 - 15 of U. S. Patent No. 11,405,870 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
Claims 1 - 20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 15 of U.S. Patent No. 11,405,870.  Although the conflicting claims are not identical, they are not patentably distinct from each other because present application is obvious in view of the claims 1 - 15 of the U.S. Patent No. 11,405,870. Specifically, the claims of U.S. Patent (11,405,870) are the same elements, same function, and same result as claims of present application. Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).
		More specifically, the claims 1 - 20 of the present application is the same elements, same function, and same result as claims 1 - 15 of the U.S. Patent (11,405,870), specially, the independent claims 1, 9, and 15 of the present application is the same invention as the independent claims 1, 7, and 12 of the U.S. Patent (11,405,870).  

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently.
















	For example;

Instant Application
U.S Patent 11,405,870       
1. A method for minimizing uplink interference in wireless networks, the method comprising:
monitoring an uplink noise level at an access node; and
responsive to determining changes in the uplink noise level, adjusting a maximum number of wireless devices eligible for uplink multi-user multiple-input multiple output (MU-MIMO).
9. A system for minimizing uplink interference in wireless networks, the system comprising: an access node comprising a plurality of antennae; and a processor coupled to the access node, the processor being configured to perform operations comprising: determining a rise in an uplink noise level of signals received at one or more of the plurality of antennae; and reducing a size of uplink multiple-input multiple output (MU-MIMO) groups served by the access node.

1. A method for minimizing uplink interference in wireless networks, the method comprising: monitoring an uplink noise level at an access node; responsive to determining that the in the uplink noise level rises to meet one or more thresholds: limiting a maximum number of wireless devices eligible for uplink multi-user multiple-input multiple output (MU-MIMO), and assigning additional orthogonal transmission layers to wireless devices attached to the access node.
7. A system for minimizing uplink interference in wireless networks, the system comprising: an access node comprising a plurality of antennae; and a processor coupled to the access node, the processor being configured to perform operations comprising: determining a rise in an uplink noise level of signals received at one or more of the plurality of antennae; and responsive to determining that the uplink noise level rises meets one or more thresholds: reducing a maximum size of uplink multiple-input multiple output (MU-MIMO) groups served by the access node, and assigning additional orthogonal transmission layers to wireless devices attached to the access node.





The additional limitation is not affecting the scope of the present invention. In addition, even though the claim of present application omitted or rearrangement of the claim structure (simply rearranged and restructured the claim elements using same or similar words), the limitation of independent claims 1, 7, and 12 of the U.S. Patent (11,405,870) is encompassed the claimed invention of the independent claims 1, 9, and 15 of the present application. 
Therefore, the function and results of the claim invention of present application are same as the claim invention of the U.S. Patent (11,405,870).  
Furthermore, the dependent claims 2-8, 10-14, and 16-20 of the present application are same function and same result as the dependent claims of the U.S. Patent (11,405,870).
For example, claim 2 of the present application are same function and same result as claims 2 and 12 of the U.S. Patent (11,405,870).
Claim 3 of the present application are same function and same result as claim 2 of the U.S. Patent (11,405,870).
Claim 4 of the present application are same function and same result as claim 1 of the U.S. Patent (11,405,870).
Claim 5 of the present application are same function and same result as claim 3 of the U.S. Patent (11,405,870).
Claim 6 of the present application are same function and same result as claim 4 of the U.S. Patent (11,405,870).
Claim 7 of the present application are same function and same result as claim 5 of the U.S. Patent (11,405,870).
Claim 8 of the present application are same function and same result as claim 6 of the U.S. Patent (11,405,870).
Claim 9 of the present application are same function and same result as claim 7 of the U.S. Patent (11,405,870).
Claim 10 of the present application are same function and same result as claim 8 of the U.S. Patent (11,405,870).
Claim 11 of the present application are same function and same result as claim 9 of the U.S. Patent (11,405,870).
Claim 12 of the present application are same function and same result as claim 1 of the U.S. Patent (11,405,870).
Claim 13 of the present application are same function and same result as claim 10 of the U.S. Patent (11,405,870).
Claim 14 of the present application are same function and same result as claim 11 of the U.S. Patent (11,405,870).
Claim 15 of the present application are same function and same result as claim 12 of the U.S. Patent (11,405,870).
Claim 16 of the present application are same function and same result as claims 2 and 12 of the U.S. Patent (11,405,870).
Claim 17 of the present application are same function and same result as claim 2 of the U.S. Patent (11,405,870).
Claim 18 of the present application are same function and same result as claim 1 of the U.S. Patent (11,405,870).
Claim 19 of the present application are same function and same result as claim 3 of the U.S. Patent (11,405,870).
Claim 20 of the present application are same function and same result as claim 4 of the U.S. Patent (11,405,870).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.		Claims 1 - 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song et al. (US 11,038,639).
Regarding claim 1, Song teaches a method for minimizing uplink interference in wireless networks (Fig. 1, and column 3, lines 20 – column 4, lines 57). Song teaches that monitoring an uplink noise level at an access node (Fig. 1, 4, column 4, lines 23 – 57, and column 10, lines 21 – column 11, lines 41, where teaches identifying (monitoring) receiving signal measurement report at access node and the signal measurement report including interference and noise level (SINR)). Song teaches that responsive to determining changes in the uplink noise level (identifying (monitoring) receiving signal measurement report at access node and the signal measurement report including interference and noise level (SINR), and the pairing metric including signal measurement report determining, and performance can be monitor and adjustments can be made to the multiuser MINO performed based on the performance, quality of wireless devices, see Fig. 1, 2 and column 3, lines 41 – column 5, lines 58), adjusting a maximum number of wireless devices eligible for uplink multi-user multiple-input multiple output (MU-MIMO) (Fig. 1, 2 and column 3, lines 41 – column 5, lines 58, where teaches identifying (monitoring) receiving signal measurement report at access node and the signal measurement report including interference and noise level (SINR), and the pairing metric including signal measurement report determining, and performance can be monitor and adjustments can be made to the multiuser MINO performed based on the performance, quality of wireless devices, and then pairing efficiency metric is monitored as adjusting the maximum number of MU-MIMO wireless devices). 
Regarding claim 2, Song teaches that determining that the uplink noise level rises to meet one or more thresholds (Fig. 1, 5 and column 11, lines 11 – column 12, lines 54), limiting the maximum number of wireless devices eligible for uplink MU-MIMO (Fig. 1, 2, column 1, lines 61 – column 2, lines 37, and column 5, lines 11 – column 6, lines 20, where teaches pairing efficiency metric is monitored as adjusting the maximum number of MU-MIMO wireless devices for uplink MU-MIMO). 
Regarding claim 3, Song teaches limiting the maximum number of wireless devices eligible for uplink MU-MIMO comprises reducing a size of MU-MIMO groups (Fig. 1, 2, column 1, lines 61 – column 2, lines 37, and column 5, lines 11 – column 6, lines 20, where teaches pairing efficiency metric is monitored as adjusting the maximum number of MU-MIMO wireless devices for uplink MU-MIMO that is for reducing a size of MU-MIMO groups). 
Regarding claim 4, Song teaches that assigning additional orthogonal transmission layers to wireless devices attached to the access node (Fig. 1, 2, column 1, lines 6 – 57 and column 2, lines 56 – column 4, lines 22).
Regarding claim 5, Song teaches that instructing the wireless devices to use less power for uplink transmissions (Fig. 1, and column 3, lines 20 – column 4, lines 57).
Regarding claim 6, Song teaches that determining that the uplink interference falls below (meets threshold, interference, or coverage layers is reduced as the distance from an access node increases) one or more thresholds (Fig. 1, column 1, lines 6 – pages 2, lines 37, and column 3, lines 20 – column 4, lines 22). Song teaches that increasing or maintaining the maximum number of wireless devices eligible for uplink MU-MIMO (column 5, lines 11 – column 6, lines 20, Fig. 1, 2, column 1, lines 6 – column 2, lines 37, and column 10, lines 33 – column 12, lines 9, where teaches maintaining the maximum number of MU-MIMO wireless devices for uplink MU-MIMO). 
Regarding claim 7, Song teaches that the adjusting is performed for wireless devices within a sector deployed by the access node (Fig. 1, 2 and column 4, lines 58 – column 6, lines 20).
Regarding claim 8, Song teaches that the sector is served by one or more antennae comprising any combination of: antennae associated with different radio access technologies (RATs), antennae associated with different arrays, and beamforming antennae (Fig. 1, column 1, lines 6 – pages 2, lines 37, and column 3, lines 20 – column 4, lines 22).
Regarding claim 9, Song teaches all the limitation as discussed in claims 1 and 2. Song further teaches that an access node comprising a plurality of antennae (Fig. 1, 6 and column 3, lines 20 – column 4, lines 22, where teaches MIMO), and a processor coupled to the access node (Fig. 1), the processor being configured to perform operations comprising determining a rise in an uplink noise level of signals received at one or more of the plurality of antennae (Fig. 1, 5, column 3, lines 20 – column 4, lines 22, and column 11, lines 11 – column 12, lines 54, where teaches identifying and measuring an signal interference and noise level, maximizing resources with attenuate interference, and received at one or more of the plurality of antennae (MIMO) at access node). Song teaches reducing a size (less likely paired with wireless devices, smaller forming MU-MIMO) of uplink multiple-input multiple output (MU-MIMO) groups served by the access node (Fig. 1, 2, column 1, lines 6 – pages 2, lines 37, and column 5, lines 11 – column 6, lines 20, where teaches pairing efficiency metric is monitored as adjusting the maximum number of MU-MIMO wireless devices for uplink MU-MIMO that is for reducing a size of MU-MIMO groups). 
Regarding claim 10, Song teaches that the plurality of antennae is configured to deploy a radio air interface over one or more wireless sectors (Fig. 1, 6 and column 3, lines 41 – column 6, lines 20).
Regarding claim 11, Song teaches all the limitation as discussed in claims 2 and 3. Furthermore, Song teaches that reducing a size of uplink MU-MIMO groups served by the access node comprises limiting a maximum number of wireless devices eligible for uplink MU-MIMO within the one or more wireless sectors served by the plurality of antennae (Fig. 1, 2, column 1, lines 6 – pages 2, lines 37, and column 5, lines 11 – column 6, lines 20).
Regarding claim 12, Song teaches all the limitation as discussed in claims 2 and 3. Furthermore, Song teaches that assigning additional orthogonal transmission layers to wireless devices within the one or more wireless sectors (Fig. 1, 2, column 1, lines 6 – 57 and column 2, lines 56 – column 4, lines 22).
Regarding claim 13, Song teaches all the limitation as discussed in claims 1 and 5. 
Regarding claim 14, Song teaches all the limitation as discussed in claims 1 and 8. 
Regarding claim 15, Song teaches all the limitation as discussed in claims 1 and 9. 
Regarding claim 16, Song teaches all the limitation as discussed in claims 1 and 2. 
Regarding claim 17, Song teaches all the limitation as discussed in claims 1 and 3.
Regarding claim 18, Song teaches all the limitation as discussed in claims 1 and 4.
Regarding claim 19, Song teaches all the limitation as discussed in claims 1 and 5.
Regarding claim 20, Song teaches all the limitation as discussed in claims 1 and 6.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ABDELGHAFFAR et al. (US 2021/0067220) discloses Channel State Information Measurement Adaptation to Maximum Multiple-Input Multiple Output Layers. 
Kim et al. (US 2020/0100178) discloses Controlling MIMO Layers for UE Power Saving.
YUAN et al. (US 2017/0034717) discloses Method and evice for Configuration Processing of Binding Link and Method and Device for Configuring Binding Link.
 
Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
December 14, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649